Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/22 has been entered.
 
Status of the Claims
In response to the claims filed 23 September 2022: Claims 56-75 are pending. 

Novel/Non-Obvious Subject Matter
Claims 56-75 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action. The claims are allowable over the art as indicated in the non-final office action mailed 12 October 2021.

Response to Arguments
Applicant’s arguments, filed 09/23/2022, with respect to the 101 rejection have been considered but are not persuasive.
Applicant argues, on pages 13-14, that the invention is a conventional method to match conditions of all member in a group for sharing their own homes for accommodation yet it solves a technical problem by utilizing a group ID and its one webpage. Applicant argues that this is similar to the DDR case in which a conventional method was used but was considered eligible under 101.
Examiner respectfully disagrees. The DDR case was considered eligible because the claims recite a specific way to automate the creation of a composite web page by an outsource provider that incorporates elements from multiple sources in order to solve a problem faced by websites on the internet. As a result, the claims are more than a drafting effort designed to monopolize the abstract idea. Here, the claim limitations as drafted, recite concepts, that, under broadest reasonable interpretation, are a certain method of organizing human activity and mental processes. The limitations are analogous to fundamental economic practices in the travel industry or managing personal behavior or relationships or interactions between people (interactions between people, social activities) or commercial or legal interactions (sales activities) such as charging a user to ensure that accommodations be provided or given back at a promised date or time. Additionally, the limitations are analogous to mental processes (observation/evaluation). The additional elements are recited at a high-level of generality such that they amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use. Accordingly, the additional elements (see par. 0079 0083 and 0095 and fig.1 of the spec), when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Therefore, the claims recite an abstract idea.
Applicant argues, on page 14, that the declaration filed by the inventor states that the claimed method is for a technical solution to save network resources and improve network traffic which are the technical features of the claimed method and thus the claimed method should be patent eligible.
Examiner respectfully disagrees. While the affidavit has been considered by the examiner, an affidavit can be useful for rejections of utility under 35 U.S.C. 101(See MPEP 2107.02). Here, the rejection is for patent subject matter eligibility and not for a lack of utility. Examiner has analyzed the claims for eligibility using the Subject Matter Eligibility Test for Products and Processes (See MPEP 2106) and the claims are ineligible.
Applicant argues, on page 16, that There has been a long felt need to provide an accommodation sharing service in which multiple individual travelers share their own rooms in exchange, but such business has not been established yet because it is extremely difficult to match them according to the location and time and because there is an uncertainty as to whether the houses are ready for the next travelers for various reasons.
Examiner respectfully disagrees. Similar to the affidavit, the argument for a long felt need is not applicable to the 101 eligibility rejection. A long felt need is an indicia of non-obviousness and there is nothing to suggest long felt need is relevant to the 35 U.S.C. 101 rejection. (See MPEP 716.04)
Applicant argues, on pages 15-18, that the claimed invention is integration into a practical application. Applicant argues that the invention relates to a technology for providing an accommodation sharing service that enables the sharing of lodgings/lodging facilities and that the invention can alleviate the burden of paying costly lodging expenses and ensure accommodation to be provided or given back at a promised date and time. Applicant further argues that the candidate groups can be formed and used to match travelers on a website such that the network traffic can be reduced, and it is practical to match travelers in a short period of time. It does not use a posting concept like in the conventional method, but employs a concept of matching travelers using a candidate group ID and a member ID, which improves the internet data traffic and webserver technology.
Examiner respectfully disagrees. It is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Here, the alleged improvement is an improvement to providing an accommodation sharing service to find a match in a short period of time and is therefore an improvement to a business practice and not a technology or technical field.
Furthermore, an alleged reduction in network traffic comes solely from the capabilities of a general-purpose computer/network. See FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016) and MPEP 2106.05(a)(I)) where accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer is not an improvement in computer functionality. Thus, reducing the amount of data using candidate groups may result in a reduction of network traffic because there is less data to be processed. However, this does not provide an improvement to the functioning of a computer to any other technological field.
Applicant argues, on page 18-19, that the final limitation of claim 56 and the respective dependent claims of the alarm message is not abstract and is considered significantly more under step 2B. Applicant argues that the limitation is similar to example 21.
Examiner respectfully disagrees. The alarm message is considered part of the abstract idea of certain methods of organizing human activity. Example 21 is considered eligible under 101 because the alert is formatted into data blocks which are transmitted to a subscribers wireless device when the computer is offline. When the wireless device connects to the computer, it causes the computer to auto launch a stock viewer application. In contrast, the alarm message recited in the claims is connected to penalty charge which is part of the business practice/sales activity. Therefore, the limitation of the alarm message is not considered significantly more.
Applicant argues, on page 19, that claim 66 recites a hop candidate group and that the creating of hop lodging candidate groups integrate the judicial exception into a practical application or amount to significantly more than an abstract idea because they provide the claimed accommodation sharing method such that multiple travelers can be matched for a short period of time.
Examiner respectfully disagrees. The creation of a hop lodging candidate group is considered part of the abstract idea of certain methods of organizing human activity (sales activity or interactions between people). There are no additional elements that would integrate the judicial exception into a practical application. Accordingly, under step 2B the additional elements, when considered separately and in combination, do not add significantly more to the exception. Therefore, the claims are ineligible.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 56-75 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claims 56 and 67 and 75 are directed to a series of steps, and therefore is a process.
Independent Claims
Step 2A Prong One
The limitations of Claim 56 recites:
A method of providing ... based accommodation sharing service, comprising: 
... storing information on a plurality of lodgings; 
receiving accommodation requests respectively from a plurality ..., each of the accommodation requests including information indicating at least one of the plurality of lodgings; and 
forming an accommodation sharing candidate group based on the accommodation requests, said accommodation sharing candidate group being identified by a group identification (ID), said group ID being associated with a plurality of member identifications (IDs), and said plurality of member IDs identifying two or more of the plurality ..., wherein the forming an accommodation sharing candidate group comprises storing member information associated with each of the plurality of member IDs, said member information associated with each of the plurality of member IDs including information on an opening date and time for a lodging offered for rental, a closing date and time for the lodging offered for rental, an opening date and time for a lodging to be rented, a closing date and time for the lodging to be rented, an opening date and time penalty charge for the lodging offered for rental, a closing date and time penalty charge for the lodging offered for rental, an opening date and time penalty charge for the lodging to be rented, and a closing date and time penalty charge 2Appl. No.: 16/493,092Reply to Office action of October 12, 2021 for the lodging to be rented, and said member information associated with each of the plurality of member IDs further including information on a bank account associated with a respective member ID, 
said method further comprising: 
setting the accommodation sharing candidate group as an accommodation sharing group in response to confirming online that for each of the plurality of member IDs, the closing date and time penalty charge for the respective lodging offered for rental and the opening date and time penalty charge for the respective lodging to be rented are deposited to a bank account designated by an administrator; and 
if an alarm message is not received from ... identified by a particular member ID associated with the group ID of the accommodation sharing group within a predetermined period of time from the closing date and time for the respective lodging offered for rental, said alarm message notifying that the respective lodging offered for rental is closed, and if a message including identification information identifying the particular member ID is received from ... or a message including administrator identification information is received from ... identified by the particular member ID, controlling the closing date and time penalty charge for the respective lodging offered for rental to be deposited online to the bank account associated with the particular member ID.  

The limitations of Claim 67 recites:
A method of providing a ... accommodation sharing service, comprising: 
... storing information on a plurality of lodgings; 
receiving accommodation requests respectively from a plurality of ..., each of the accommodation requests including information indicating at least one of the plurality of lodgings; and 
forming an accommodation sharing candidate group based on the accommodation requests, said accommodation sharing candidate group being identified by a group identification (ID), said group ID being associated with a plurality of member identifications (IDs), and said plurality of member IDs identifying two or more of the plurality ..., 
wherein the forming an accommodation sharing candidate group comprises storing member information associated with each of the plurality of member IDs, said member information associated with each of the plurality of member IDs including information on an opening date and time for a lodging offered for rental, a closing date and time for the lodging offered for rental, an opening date and time for a lodging to be rented, a closing date and time for the lodging to be rented, an opening date and time penalty charge for the lodging offered for rental, a closing date and time penalty charge for the lodging offered for rental, an opening date and time penalty charge for the lodging to be rented, and a closing date and time penalty charge 7Appl. No.: 16/493,092 Reply to Office action of October 12, 2021 for the lodging to be rented, and said member information associated with each of the plurality of member IDs further including information on a bank account associated with a respective member ID, 
said method further comprising: 
setting the accommodation sharing candidate group as an accommodation sharing group in response to confirming online that for each of the plurality of member IDs, the closing date and time penalty charge for the respective lodging offered for rental and the opening date and time penalty charge for the respective lodging to be rented are deposited to a bank account designated by an administrator; and 
if an alarm message is not received from ... identified by a particular member ID associated with the group ID of the accommodation sharing group within a predetermined period of time from the opening date and time for the respective lodging to be rented, said alarm message notifying that the respective lodging to be rented is opened, and if a message including identification information identifying the particular member ID is received from an ... or a message including administrator identification information is received from ... identified by the particular member ID, controlling the opening date and time penalty charge for the respective lodging to be rented to be deposited online to the bank account associated with the particular member ID.  

The limitations of Claim 75 recites:
A method of providing a ... based accommodation10Appl. No.: 16/493,092Reply to Office action of October 12, 2021 sharing service, comprising: 
... storing information on a plurality of lodgings; 
receiving accommodation requests respectively from a plurality ..., each of the accommodation requests including information indicating at least one of the plurality of lodgings; and 
forming an accommodation sharing candidate group based on the accommodation requests, said accommodation sharing candidate group being identified by a group identification (ID), said group ID being associated with a plurality of member identifications (IDs), and said plurality of member IDs identifying two or more of the plurality ..., 
wherein the forming an accommodation sharing candidate group comprises storing member information associated with each of the plurality of member IDs, said member information associated with each of the plurality of member IDs including information on an arrangement/equipment defect penalty charge for a lodging offered for rental, an arrangement/equipment defect penalty charge for a lodging to be rented, and a bank account associated with a respective member ID, 
said method further comprising: 
setting the accommodation sharing candidate group as an accommodation sharing group in response to confirming online that for each of the plurality of member IDs, the arrangement/equipment defect penalty charge for the respective lodging to be rented is deposited to a bank account designated by an administrator; and 
if an alarm message is received from ... identified by a particular member ID associated with the group ID of the accommodation sharing group, said alarm message notifying that a defect is present in an arrangement or equipment of the respective lodging to be rented, 11Appl. No.: 16/493,092 Reply to Office action of October 12, 2021 and if a message including identification information identifying the particular member ID is received from an ... or a message including administrator identification information is received from ... identified by the particular member ID, controlling the arrangement/equipment defect penalty charge for the respective lodging to be rented to be deposited online to the bank account associated with the particular member ID.
 
The claim limitations as drafted, recite concepts, that, under broadest reasonable interpretation, are a certain method of organizing human activity and mental processes. The limitations are analogous to fundamental economic practices in the travel industry or managing personal behavior or relationships or interactions between people (interactions between people, social activities) or commercial or legal interactions (sales activities) such as charging a user to ensure that accommodations be provided or given back at a promised date or time. Additionally, the limitations are analogous to mental processes (observation/evaluation). The generic computer implementations (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.

Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements:
Claim 56:
Web platform
Database
Clients
Administrator terminal
Claim 67: 
Web platform
Database
Clients
Administrator terminal
Claim 75: 
Web platform
Database
Clients 
Administrator terminal

These additional elements are recited at a high-level of generality such that they amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use. Accordingly, the additional elements (see par. 0079 0083 and 0095 and fig.1 of the spec), when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Therefore, the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are generally linking the use of a judicial exception to a particular technological environment or field of use and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.
Dependent Claims
Dependent claims 57-66 and 68-74 further limit abstract idea recited in Claims 56 and 67. 
The following limitations further limit the abstract idea as explained above:
Claim 57: The method of claim 56, wherein the controlling the closing date and time penalty charge for the respective lodging offered for rental to be deposited online to the bank account associated with the particular member ID comprises transmitting, ..., a command message commanding to visit the respective lodging offered  for rental if the alarm message is not received from the ... identified by the particular member ID associated with the group ID of the accommodation sharing group within the predetermined period of time from the closing date and time for the respective lodging offered for rental.  
Claim 58: The method of claim 56, wherein the lodging to be rented is a lodging offered by ... identified by any one member ID of the plurality of member IDs, and the information on the plurality of lodgings comprises information on the lodging offered for rental and information on the lodging to be rented.  
Claim 59: The method of claim 56, further comprising: transmitting, to ... identified by each of the plurality of member IDs, a guidance message for requesting to deposit the opening date and time penalty charge for the respective lodging offered for rental and the closing date and time penalty charge for the respective lodging to be rented to the bank account designated by the administrator.  
Claim 60: The method of claim 56, further comprising: if an alarm message is not received from ... identified by the particular member ID within a predetermined period of time from the opening date and time for the respective lodging to be rented, said alarm message notifying that the respective lodging to be rented is opened from the opening date and time for the respective lodging to be rented, and if a message including the identification information identifying the particular member ID is received from the ... or a message including the administrator identification information is received from the ... identified by the particular member ID, controlling the opening date and time penalty charge for the respective lodging to be rented to be deposited online to the bank account associated with the particular member ID.  
Claim 61: The method of claim 56, wherein the forming an accommodation sharing candidate group based on the accommodation requests comprises receiving, from at least one of the two or more ... respectively identified by the plurality of member IDs, information on the closing date and time penalty charge for the respective lodging offered for rental.  
Claim 62: The method of claim 61, wherein the forming an accommodation sharing candidate group based on the accommodation requests comprises receiving, from at least one of the two or more ... respectively identified by the plurality of member IDs, information on the opening date and time penalty charge for the respective lodging offered for rental.  
Claim 63: The method of claim 61, wherein the receiving, from each of the two or more ... respectively identified by the plurality of member IDs, information on the closing date and time penalty charge for the respective lodging offered for rental comprises providing, to each of the two or more ... respectively identified by the plurality of member IDs, information on a lodging fee for at least one nearby lodging facility located within a predetermined distance from the respective lodging offered for rental.  
Claim 64: The method of claim 62, wherein the receiving, from each of the 5Appl. No.: 16/493,092Reply to Office action of October 12, 2021 two or more ... respectively identified by the plurality of member IDs, information on the opening date and time penalty charge for the respective lodging offered for rental comprises providing, to each of the two or more ... respectively identified by the plurality of member IDs, information on a lodging fee for at least one nearby lodging facility located within a predetermined distance from the respective lodging offered for rental.  
Claim 65: The method of claim 56, wherein the identification information identifying the particular member ID is any one selected from the group consisting of a password identifying the particular member ID, fingerprint information identifying the particular member ID, blood vessel information identifying the particular member D, iris information identifying the particular member ID, retina information identifying the particular member ID, voice information identifying the particular member ID, image information identifying the particular member ID, signature information identifying the particular member ID, text information identifying the particular member ID, sound information identifying the particular member ID, and encryption information obtained by encrypting the password identifying the particular member ID, the fingerprint information identifying the particular member ID, the blood vessel information identifying the particular member ID, the iris information identifying the particular member ID, the retina information identifying the particular member ID, the voice information identifying the particular member ID, the image information identifying the particular member ID, the signature information identifying the particular member ID, the text information identifying the particular member ID or the sound information identifying the particular member ID.  
Claim 66: The method of claim 56, wherein the accommodation sharing candidate group is one of a one hop lodging candidate group for one hop accommodation sharing, a two hop lodging candidate group for two hop accommodation sharing, and a three hop lodging candidate group for three hop accommodation sharing.  
Claim 68: The method of claim 67, wherein the controlling the opening date and time penalty charge for the respective lodging to be rented to be deposited online to the bank account associated with the particular member ID comprises transmitting, to the ..., a command message commanding to visit the respective lodging to be 8Appl. No.: 16/493,092 Reply to Office action of October 12, 2021 rented if the alarm message is not received from the ... identified by the particular member ID associated with the group ID of the accommodation sharing group within the predetermined period of time from the opening date and time for the respective lodging to be rented.  
Claim 69: The method of claim 67, wherein the lodging to be rented is a lodging offered by a ... identified by any one member ID of the plurality of member IDs, and the information on the plurality of lodgings comprises information on the lodging offered for rental and information on the lodging to be rented.  
Claim 70: The method of claim 67, further comprising: transmitting, to a ... identified by each of the plurality of member IDs, a guidance message for requesting to deposit the opening date and time penalty charge for the respective lodging offered for rental and the closing date and time penalty charge for the respective lodging to be rented to the bank account designated by the administrator.  
Claim 71: The method of claim 67, further comprising: if an alarm message is not received from the ... identified by the particular member ID within a predetermined period of time from the closing date and time for the respective lodging offered for rental, said alarm message notifying that the respective lodging offered for rental is closed from the closing date and time for the respective lodging offered for rental, and if a message including the identification information identifying the particular member ID is received from the ...  or a message including the administrator identification information is received from the ... identified by the particular member ID, controlling the closing date and 9Appl. No.: 16/493,092 Reply to Office action of October 12, 2021 time penalty charge for the respective lodging offered for rental to be deposited online to the bank account associated with the particular member ID.  
Claim 72: The method of claim 67, wherein the forming an accommodation sharing candidate group based on the accommodation requests comprises receiving, from at least one of the two or more ... respectively identified by the plurality of member IDs, information on the closing date and time penalty charge for the respective lodging offered for rental.  
Claim 73: The method of claim 67, wherein the forming an accommodation sharing candidate group based on the accommodation requests comprises receiving, from at least one of the two or more ... respectively identified by the plurality of member IDs, information on the opening date and time penalty charge for the respective lodging offered for rental.  
Claim 74: The method of claim 67, wherein the receiving, from each of the two or more ... respectively identified by the plurality of member IDs, information on the closing date and time penalty charge for the respective lodging offered for rental comprises providing, to each of the two or more ... respectively identified by the plurality of member IDs, information on a lodging fee for at least one nearby lodging facility located within a predetermined distance from the respective lodging offered for rental.  

The claim limitations as drafted, recite a process that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as generating a list of services that can be instantly booked in response to a request and various user and market information. Accordingly, the claims further limit the abstract idea recited in claims 55 and 67. There are no further additional elements recited in the dependent claims and therefore, the claims are directed to ineligible subject matter. 


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628